Citation Nr: 1628044	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches from August 21, 2009 to October 10, 2013, and a rating higher than 30 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966 and from January 1967 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.  

As further development is required, however, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 21, 2009 to October 10, 2013, the Veteran's migraine headaches were not manifested by characteristic prostrating attacks at least once every two months.

2.  Since October 10, 2013, the Veteran's migraine headaches have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1.  From August 21, 2009 to October 10, 2013, the criteria for an initial compensable rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8100 (2015).

2.  Since October 10, 2013, the criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in March 2010, April 2010 and December 2010.  The claim was last readjudicated in October 2013. 

This claim for arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headaches have been assigned a noncompensable rating from August 21, 2009 to October 10, 2013, and a 30 percent thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 0 percent rating is warranted for less frequent attacks.  A compensable 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

Upon review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected headaches prior to October 10, 2013.  While the Veteran reported in November 2013 that his headaches were productive of prostrating attacks throughout the pendency of the appeal, review of the competent medical evidence does not support this contention, and for this reason, the Board finds the Veteran's assertion in this regard to be not credible.  For example, on VA psychiatric examination in February 2011, the Veteran reported experiencing headaches several times a week.  He stated that once he took Excedrin the headaches would subside within the hour with no residual symptoms.  On VA examination in March 2011 the Veteran reported headaches manifested by annoying pain and pressure affecting the front area of head.  He endorsed blurry vision.  He stated that during headaches he had difficulty concentrating.  When headaches occurred he was able to go to work but required medication.  He rated the level of severity his headache pain as level 5 on a scale from 1 to 10 with 10 being the highest level of pain.  The Veteran stated that he experienced headaches on the average three times a week and these lasted up to two hours.  His headaches would intensify unless he rested and took Excedrin.  Occupationally, he sometimes required a one to two hour break during flare-ups in symptoms, although he continued to work.  The examiner noted that the Veteran required intermittent time from work during headache flares with some limitations on his daily activity during such episodes.  

Treatment notes from August 21, 2009 to October 10, 2013 documented headaches treated with medication.  No findings pertaining to prostrating attacks were noted.  Had the Veteran been suffering from prostrating attacks, it is highly likely that he would have at least mentioned such to the VA examiner or his treatment providers.  The Board finds the Veteran's reports to his treating clinicians more persuasive and probative than his allegations made during his claim for compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may affect the credibility of the evidence).

In summary, the Board finds the credible and probative evidence reflects that prior to October 10, 2013 the Veteran's post-traumatic headaches were not characteristically prostrating with a frequency to support a compensable evaluation.  

In a statement in July 2013, the Veteran complained of daily headaches that rendered him helpless and not able to function normally.  He described prostrating migraine attacks that were incapacitating.  Reportedly, he required rest in a dark quiet room until his headaches subsided.   

On VA examination in October 2013, the Veteran described experiencing prostrating attacks more than once a month.  The examiner noted migraine and cluster headaches manifested by frontal pressure, throbbing pain, dizziness, and light and sound sensitivity.  Sometimes the pain radiated to the back of the head, bilaterally.  The pain worsened with physical activity.  He continued to treat his headaches effectively with Excedrin extra strength as well as Fioricet.  Headaches lasted less than one day.  The examiner indicated that the Veteran's migraines could be incapacitating, leaving him unable to concentrate or perform simple tasks.  The examiner determined that the Veteran suffered from very frequent prostrating and prolonged attacks of migraine headaches.  

Treatment notes after October 10, 2013, document headaches treated with medication.  

While there is some suggestion that the Veteran may have over-reported the frequency and intensity of his migraine headaches, the effects of these attacks on the Veteran's ability to work have been observed by a medical examiner to preclude work requiring focus or sustained concentration.  Based on the October 2013 VA examiner's findings that the Veteran's migraine headaches were very frequent and characterized by completely prostrating prolonged attacks, as well as the examiner's findings that the effects of these attacks were incapacitating and precluded work that required concentration or simple tasks, the Board finds that the evidence is at the least in equipoise as to whether the Veteran's migraine headaches are productive of severe economic inadaptability and that a 50 percent disability rating is warranted for migraine headaches effective October 10, 2013.  38 C.F.R. § 4.124a.  As 50 percent is the highest rating available for migraine headaches, no higher schedular evaluation is available for consideration.  38 C.F.R. § 4.124a.

Other Rating Considerations

The Board has also considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The discussion above reflects that the symptoms of the Veteran's headaches are contemplated by the applicable rating criteria.  The rating criteria for headaches contemplate the level of severity and symptomatology of the Veteran's migraines, including frequency and severity of prostrating attack.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected migraine headaches.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.


ORDER

From August 21, 2009 to October 10, 2013, an initial compensable rating for migraine headaches is denied.

From October 10, 2013, a rating of 50 percent for the Veteran's migraine headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that the evidence indicates that the Veteran may be unemployable due to his service-connected migraine headaches.  In a November 2013 statement  the Veteran reported that he retired from work in 2009 because of his inability to effectively cope with migraine headaches at work.  The VA examiner in October 2013 opined that the Veteran's migraines could be incapacitating, leaving him unable to concentrate or perform simple tasks.  Thus, the Board finds that the matter of entitlement to TDIU has been raised during the pendency of this appeal.  See Rice, 22 Vet. App. 447.  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Then schedule the Veteran for an examination by a vocational specialist, if available, otherwise an appropriate VA medical professional, in order to evaluate whether the Veteran's service-connected disability picture - whether due to a single disability or a cumulative effect of multiple disabilities - impairs his ability to meet the demands of a job, either sedentary or physical. 

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating and interacting with others. 

The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  The examiner should provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


